Per Curiam.

This matter does not involve an ordinary bailment, in view of the fact that by the terms of the receipt which defendant signed for the merchandise she assumed “ risk of all hazards ”. Under the circumstances, plaintiff was not required to prove fault or negligence on defendant’s part.
Since defendant failed to return the merchandise as agreed, plaintiff was entitled to recover the value thereof and the judgment in favor of defendant may not be permitted to stand.
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff as prayed for in the complaint, with costs; plaintiff, however, not to be entitled to body execution.
Hopstadter, J. P., Hecht and Tilzer, JJ., concur.
Judgment reversed, etc.